United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1927
                                   ___________

Wayne Nicolaison,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Tim Brown; Matt Schroder;               *
Tom Rosburg; Tim Lokensgard,            *       [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: February 22, 2008
                                Filed: February 27, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Wayne Nicolaison (Nicolaison) appeals the district court’s1 order granting
defendants’ summary judgment motion in his 42 U.S.C. § 1983 action. Upon de novo
review, see Rouse v. Benson, 193 F.3d 936, 939 (8th Cir. 1999), we conclude
summary judgment was proper because there was no genuine issue of material fact as
to the objective reasonableness of defendants’ use of force, see Andrews v. Neer, 253


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting in part the report and recommendation of the Honorable Janie
S. Mayeron, United States Magistrate Judge for the District of Minnesota.
F.3d 1052, 1061 (8th Cir. 2001) (concluding the objective reasonableness standard
applies to excessive-force claims brought by civilly committed patients).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
Nicolaison’s motion for appointment of counsel on appeal is denied.
                      ______________________________




                                       -2-